Title: Friday December 1st. 1786.
From: Adams, John Quincy
To: 


       It was on Wednesday, that the troop of horsemen from Boston went up in search of Shattuck. They succeeded in their attempt, and this forenoon at about 11 o’clock, they return’d through this town, with two besides Shattuck; by the names of Parker, and Page. These were taken by the horsemen, from Groton, before, the arrival of those from Boston. The circumstances of Shattuck’s capture, are variously related, but the following are the most authenticated. The gentlemen pass’d the night on Wednesday at Concord; and yesterday morning, at about seven, they went to Shattuck’s house. He was gone from thence but they could not discover which way. They then came about a mile on this road, and met a man, who by threats and promises was induced to tell them, that he had parted from Shattuck, but a short Time before, but he would not say where. They proceeded a little further, and saw in the snow the tracks of a man, going from the common road. They suspected them to be his, and followed them. Mr. Sampson Read, first saw him, on the opposite bank of a small river, and immediately cross’d it on the ice; Shattuck then came to a stand, and said to Read: “I know you not; but whoever you are you are a dead man.” Read ascended the bank; a scuffle between them ensued. Read fell over the Bank, and the other, in making a violent push, at him, lost his sword, and fell upon him. He recovered his sword however, and was just about to pierce his antagonist with it, when Dr. Rand of Boston, arrived, and drew the sword from his hand, backwards by the hilt; at the same time Fortescue Vernon aimed at Shattucks arm, but the sword glanced, and wounded him dangerously in the knee, upon which he immediately surrendered himself; but said he should be rescued in half an hour: the gentlemen, were not molested however in bringing him off; but had every where every assistance given them, that they were in want of, and the apparent good will of every one, wherever they went.
      